Title: Report of the Commissioners to Examine the Accounts of the Militia, 9 November 1764
From: Commissioners to Examine the Accounts of the Militia
To: 



[9 November 1764]

Mr George Washington laid before the House a Report from the Commissioners appointed by Act of Assembly to examine, state, and settle, the Account of the Pay, Provisions, Arms, and Necessaries, for the Militia of this Colony; which was read, and is as follows:
The Commissioners not thinking themselves empowered by Law to allow some of the Officers lately employed in the Service of the Country the Pay by them demanded, have judged it necessary

to add a Representation of such Officers Cases respectively in the Manner they appeared, as follows:
Colonel Adam Stephen, who had been employed by his Honour the Governour as Commander in Chief of the Militia in the Northern District, and who is Lieutenant of the Counties of Hampshire and Frederick, requested to be allowed 20s. a Day for his Service in both those Counties; and though it appeared that his Expense and Trouble in the Execution of his Office had been considerable, they have allowed him only 10s. a Day, being the Pay allowed by Law to a County Lieutenant.
It appeared to the Commissioners that Capt. John Field, of the County of Culpeper, was by Col. Stephen appointed to act as Major of the Militia in his District; and that the Colonel had from Time to Time given the said Field written Orders and Instructions to visit the several Posts, make Returns, &c. That Capt. Field had in all Things strictly performed the said Office, and had been extremely active, brave, and zealous in the Defence of his Country, constantly exposed to the greatest Dangers, and expending considerable Sums of Money in Order to appear with becoming Dignity in his Office, which would have been unnecessary had he remained a private Volunteer, which was the Station he at first engaged in. It further appeared that Col. Stephen had Directions from his Honour the Governour to employ Capt. Field, in such Manner as he thought he could be most serviceable to the Country.
It also appeared that George Wilson had obtained a Commission to act as Major of the County of Hampshire, and that he had the Command of a Company of the Hampshire Militia given him by Col. Stephen; that the said Wilson had also been brave and active, in the Command of the said Company: But it appearing, from the Testimony of Col. Stephen, that the said Wilson was intended only to act as Major of the Militia of Hampshire, and as Captain with Respect to the Company he commanded, the Commissioners have thought fit to allow the said Wilson only Captain’s Pay, and to refer his Case to the General Assembly for a further Allowance, if they should think proper to give him any. And, upon the Whole, the Commissioners think that Capt. Field, in Equity and Justice, is entitled to the Pay of a Major, or an Allowance equal thereto: But as he was not lawfully appointed, they do not think themselves authorized to allow him

his Pay; and therefore, in Justice to his Merit, do earnestly recommend him to the Favour of the House.
That Captain Luke Collins, of the Hampshire Militia, was ordered by Col. Stephen to join Major Wilson with as many able Men as should be in his Power to collect in a short Time, and to march in Quest of a Party of Indians who had killed several of the Inhabitants of Hampshire, at a Place called Welton’s Meadow; in Consequence of which Order Capt. Collins did march with 21 Men under his Command, not having Time to raise a greater Number; That he, with Major Wilson and his Party, did overtake the Party of Indians at Cheat River, attacked and killed three of them, wounding several others, and retook a Prisoner who had been carried from Welton’s Meadow, together with a large Quantity of Plunder: And that Capt. Collins, with his Party, were out on the said Service ten Days. The Commissioners not thinking themselves authorized by Law to allow the Captain his Pay, on Account of the small Number of Men in his Company, have allowed the Men their Pay, and refer his Case to the House.
That Capt. John Moss, with Lieutenant Gore, an Ensign, and 24 private Men, were ordered by Colonel Minor of Loudoun County to march to Winchester, there to take Orders from Col. Stephen, and to proceed from thence as he should direct; at the same Time telling Capt. Moss that he would complete the Company, and send the Number then wanting immediately up to Winchester, under the Command of an Officer: That some Time after Capt. Moss’s Arrival at Winchester he was ordered by Col. Stephen to proceed to one of the Forts on the Frontiers, and an Express was sent by Colonel Stephen to inform Col. Minor that he need not send up any more Men until further Orders; which Express met the Men sent by Col. Minor, with Intent to join Capt. Moss, on the Blue Ridge, whereupon they returned, and Capt. Moss remained in the Service, with the aforesaid Company, 60 Days. The Commissioners, therefore, have only allowed the Ensign, two Sergeants, and the private Men their Pay, referring the Captain and Lieutenant to the Consideration of the House.
